October 20, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McManus et al (U.S. Patent Application Publication No.2004/0256894 A1).

    PNG
    media_image1.png
    226
    258
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    223
    330
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    225
    305
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    228
    307
    media_image4.png
    Greyscale

	As for Claim 1, McManus et al teach a vehicle seat, comprising: a base section 30 fixed to a floor of a vehicle; a pair of seat sections 32,34 that are disposed in opposition to each other, that are each supported by the base section so as to be tiltable between a horizontal position and an upright position (See Fig. 21 above), and that each seat section includes a plurality of cushion sections disposed in series and configured to support a body of an occupant, wherein the plurality of cushion sections of each seat section includes: a lower cushion section 32 that has a first end tiltably supported by the base section, and that is configured to support the buttocks or the lower back of an occupant; a middle cushion section  190,191 that has a first end swingably supported by a second end of the lower cushion section, and that is configured to support the calves or the upper back of an occupant; and an upper cushion section 192,192 that has a first end swingably supported by a second end of the middle cushion section, and that is configured to support the feet or the head of an occupant; and a hinge mechanism, the hinge mechanism 214 comprising a pair of first hinge sections that attach the pair of seat sections to opposite ends of the base section such that the seat sections are tiltable with respect to the base section about a first pair of axes, wherein the plurality of cushion sections of each seat section are swingable relative to each other, wherein each of the lower cushion sections 32,34 and the middle cushion sections 190,191 are swingably coupled together by a double hinge mechanism in which one rotation shaft 235 provided at the second end of the lower cushion section and another rotation shaft 235 provided at the first end of the middle cushion section are coupled together via a link 216.
 	As for Claim 5, McManus et al teach that the hinge mechanism includes: a plurality of motors 160 serving as drive sources; and a plurality of shafts that are rotated forward or backward by drive force from the plurality of motors.
 	As for Claim 6, McManus et al teach a control device configured to operate the hinge mechanism so as to adopt a state corresponding to a mode selected from a plurality of pre-stored modes (See paragraph [0099] where it reads that a” Furthermore, linkages 226 with different chain rings 228A, B may be used to cause different motion relationships. Replacement of motors/gearboxes 224 with linkages 226 will result in fewer motors/gearboxes 224 while still providing coordinated movement of sections.”). Also, paragraph [0100] describes “Movement of shoulder supports 216 and headrest supports 218 is controlled similarly to how it is controlled in understructure 210, with gears 225 engaging armatures 232 and headrest supports 218, and dual gear trains 224 with driveshafts 227 to rotate gears 225. Dual gear trains 224 include two driveshafts 227 that allow dual gear train 224 to directly turn two gears 225.”).

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Remarks

Applicant’s Representative argues that:
“However, McManus does not teach the claimed double hinge mechanism. Particularly, while the locking rings 235 and one of the rotation shafts 227 of McManus is provided at the second end of the first support 32, at the joint between the second end 222 of the back support 214 and the shoulder support 216, there is not another rotation shaft of a double hinge mechanism provided at the first end of the middle cushion section. Instead, the headrest portion 192 of McManus has a first end swingably supported at the locking rings 235 and the other one of the shafts 227 provided at the joint between the shoulder support 216 and the headrest support
218. In other words, the locking rings 235 and the other one of the shafts 227 of McManus at the joint between the shoulder support 216 and the headrest support 218 are at a second end of the shoulder portion 190, 191.
Below, the Examiner has provided annotated drawings form the present invention and from McManus et al (U.S. Patent Application Publication No.2004/0256894 A1) to show the similarities in structure between the present invention and the seat disclosed by McManus et al.



The present invention:



    PNG
    media_image5.png
    779
    864
    media_image5.png
    Greyscale

McManus et al:

    PNG
    media_image6.png
    471
    874
    media_image6.png
    Greyscale

It  is not clear why Applicant’s Representative fails to see that McManus et al clearly reads as a 102(a)(1) on Claims 1 and 5-6 of the present invention.  While the “pivot pins 216A” and “pivot pins 22A”, which the Examiner considers as the structural equivalents to the “rotation shafts” of the present invention,  do not extend from one side of the seat to the other, they are still “rotation shafts” .  There is no limit to the length of a rotation shaft.  McManus et al has the structural equivalents to what Applicant has disclosed as a lower cushion, a middle cushion, and an upper cushion.  The Examiner does not see any other structures that is claimed in the present invention that are not present in  McManus et al.  The lower cushions, middle cushions, and upper cushions of McManus et al are movable with respect to one another just as defined in claim 1 of the present invention and are capable of functioning  in the same manner and serving the same purpose as the lower cushions, middle cushions, and an upper cushions defined in claim 1 of the present invention.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636